Case 6:18-cv-01069-RBD-LRH Document 171 Filed 01/21/21 Page 1 of 2 PageID 3727




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

 JOHN DOE,

       Plaintiff,

 v.                                                    Case No. 6:18-cv-1069-Orl-37LRH

 ROLLINS COLLEGE,

       Defendant.
 _____________________________________

                                         ORDER

       The Court held a status conference in this case on January 21, 2021 setting a trial

 date and briefing deadlines. (Doc. 170.) This Order memorializes the Court’s oral

 pronouncements.

       Accordingly, it is ORDERED AND ADJUDGED:

       1.     This case is set for a JURY TRIAL on Tuesday, March 16, 2021.

       2.     By Friday, February 5, 2021, Plaintiff is DIRECTED to file briefing, not to

              exceed ten (10) pages, on whether Plaintiff should be able to proceed under

              a pseudonym for trial. By Friday, February 12, 2021, Defendant is

              DIRECTED to respond, not to exceed ten (10) pages.

       3.     By Friday, February 12, 2021, the parties are directed to refile motions in

              limine with the remaining disputed evidentiary issues. The parties may

              refile their identical motions (Docs. 114, 115) if the disputed issues remain

              unchanged. By Friday, February 19, 2021, the parties may respond to the
Case 6:18-cv-01069-RBD-LRH Document 171 Filed 01/21/21 Page 2 of 2 PageID 3728




             motions in limine, if necessary, otherwise the Court will rely on their

             previously-filed responses (Docs. 116, 121).

       DONE AND ORDERED in Chambers in Orlando, Florida, on April 2, 2020.




 Copies to:
 Counsel of Record
